             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION

UNITED STATES OF AMERICA,                  )
                  Plaintiff,               )
                                           )
vs.                                        )      CASE NO. DNCW1:16CR8
                                           )      (Financial Litigation Unit)
                                           )
CAMERON D. SAWTELLE,                       )
                 Defendant,                )
and                                        )
                                           )
AUTO ADVANTAGE INC.,                       )
                 Garnishee.                )

                ORDER OF CONTINUING GARNISHMENT

      This matter is before the Court on the Government’s Motion for Order of

Continuing Garnishment (Doc. 21).

      On December 17, 2009, Defendant was sentenced for his conviction of

financial institution fraud in violation of 18 U.S.C. §§ 1344 and 2. As a term of

the resulting Judgment, Defendant was ordered to pay an assessment of

$100.00 and restitution of $27,000.00 to the victims of the crime. The balance

of this debt as of January 7, 2020 was $26,000.00

      On January 9, 2020, the Court entered a Writ of Continuing

Garnishment (“Writ”) (Doc. 17) to the Garnishee, Auto Advantage Inc.
         The docket indicates that the Writ and other information, including

instructions to Defendant, were mailed to Defendant and the Garnishee on

January 9, 2020 by first-class certified mail. (Doc. 19).

         The Garnishee received the Writ on January 15, 2020. (Docs. 20, 21).

         The same day, the Garnishee sent its Answer by first-class mail to

Defendant and the Government. (Doc. 20) at 4.1 The Garnishee’s Answer

appears to indicate that the Garnishee has in its custody, control, or

possession, property or funds owned by or owing to Defendant, in particular,

his employment earnings.

         Pursuant to federal debt collection procedures, a judgment debtor or the

United States may file a written objection to the answer of a garnishee and

request a hearing. Such filings are due “within 20 days after receipt of the

answer.” 28 U.S.C. § 3205(c)(5). Here, Defendant was advised of this deadline.

(Doc. 18) at 1 (“If you want a hearing, within twenty (20) days after receipt of

the Answer of Garnishee, you may file a written objection to the Answer and

request a hearing”) and at 2 (discussing failure to request a hearing “within

twenty (20) days of receiving the Answer of Garnishee…”).

         The record does not identify a specific date on which Defendant

physically received the Garnishee’s Answer. However, some courts have




1
    The Garnishee’s Answer was filed on January 21, 2020.
indicated that a debtor’s objection deadline may be calculated as twenty-three

days from the date of the service of the Garnishee’s Answer. See United States

v. Womack, No. 1:12CR176-1, 2014 WL 1757366, at *3 (M.D.N.C. Apr. 30,

2014), report and recommendation adopted, No. 1:12-CR-176-1, 2014 WL

2628539 (M.D.N.C. June 11, 2014); United States v. Jenkins, No. 3:05-CR-244,

2014 WL 202007, at *3 (E.D. Va. Jan. 17, 2014)(citing 28 U.S.C. § 3205(c)(5);

Fed.R.Civ.P. 5(b)(2)(C); Fed.R.Crim.P. 45(c))(debtor could have filed an

objection to garnishee's answer and requested a hearing on the objection

within twenty-three days of the date garnishee mailed a copy of its answer to

debtor).

      In this case, the Garnishee’s Answer was mailed to Defendant on

January 15, 2020. Defendant did not object during the following twenty-three

days—by February 7, 2020— and otherwise has filed no response or request

for a hearing.2




2
 The Government’s Motion also states that “Defendant was served with the Writ on
January 31, 2020.” The undersigned presumes that by this the Government means
the Writ and other materials that were mailed to Defendant on January 9 actually
reached Defendant on January 31. Nonetheless, even if Defendant’s objection period
did not begin to run until January 31, he still did not file any objection or hearing
request within the twenty-three days thereafter.
IT IS THEREFORE ORDERED THAT:

    1. An Order of Continuing Garnishment is ENTERED in the

      amount of $26,000.00 as computed through January 7, 2020.

      The Garnishee is directed to pay the United States the

      maximum allowable garnishment from Defendant’s aggregate

      disposable earnings for any workweek, pursuant to 15 U.S.C. §

      1673. The payments shall continue until the debt to the United

      States is paid in full, until the Garnishee no longer has custody,

      possession, or control of any property belonging to Defendant,

      or until further Order of this Court, whichever first occurs.

      Payments should be made payable to the United States Clerk

      of Court and mailed to:

               Clerk of the United States District Court
               401 West Trade Street
               Charlotte, North Carolina 28202

      In order to ensure that each payment is credited properly, the

      following should be included on each check: Court Number

      DNCW1:16CR8.

    2. The Garnishee is DIRECTED to advise the Court if Defendant’s

      employment is terminated at any time by either the Garnishee

      or Defendant.
3. The United States may submit this debt to the Treasury for

  inclusion in the Treasury Offset Program. Under this program,

  any federal payment Defendant would normally receive may be

  offset and applied to this debt.



                       Signed: February 27, 2020
